Citation Nr: 0833249	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-40 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic ear, nose, 
and throat (ENT) infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 1962 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for entitlement to service connection for bilateral hearing 
loss, tinnitus, and chronic ENT infections.

The veteran testified at a hearing before RO personnel in 
January 2005; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for bilateral hearing loss, tinnitus, and chronic 
ENT infections is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  In a letter dated in 
September 2003, the RO requested additional information from 
the veteran and provided examples of evidence that would help 
in making a decision.  Unfortunately, it appears that the 
veteran did not receive adequate notice of information 
concerning the VCAA in reference to the issues on appeal.  
Therefore, appropriate action should be taken to ensure that 
adequate VCAA notice for service connection is provided, to 
include the underlying requirements to substantiate a claim 
for service connection.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The veteran contends that he developed bilateral hearing 
loss, tinnitus, and chronic ENT infections as a result of his 
course of treatment in April 1962 for ear and throat 
infections and as a result of in-service gunshot and grenade 
noise exposure.

A pre-induction and re-evaluation examination report in 
October 1961 and January 1962 (on a single form) reflected 
normal nose, sinuses, mouth and throat, and general ear 
findings.  In a service treatment note dated in April 1962, 
the veteran complained of nasal congestion and a cough.  Fort 
Dix Hospital records dated in April 1962 indicated that the 
veteran was hospitalized for six days after complaints that 
included, cough, sore throat, sputum, headache, and fever.  
The impression was URI (upper respiratory infection) with 
otitis.  An x-ray report noted no significant abnormality, 
and the result of a throat culture was normal flora.  The 
diagnosis at discharge was acute upper respiratory disease.  
A separation examination report dated in August 1962 noted 
normal nose, sinuses, mouth and throat, and general ear 
findings and listed bilateral hearing acuity decibel loss of 
10 at the 1000, 2000, and 4000 ranges.  In a dispensary note 
dated in September 1962, the veteran complained of slight 
blockage of his left ear for 5 days.  The assessment was 
otitis externa diffuse.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  

In a periodic report of medical history dated in December 
1965, the veteran indicated that he had experienced ear, 
nose, or throat trouble.  The physician's summary noted: 
recurrent sinus trouble and hay fever, moderate; dust and 
pollen - May and summer.  In a December 1965 periodic 
examination report, normal nose, sinuses, mouth and throat, 
and generalized ear findings were noted as well as bilateral 
hearing acuity of 15/15 on whispered and spoken voice 
testing.

Several post-service private treatment reports of record 
reflect the veteran's complaints of a sore throat, sinus 
pressure, ear aches, cough, and headaches and listed 
impressions of upper respiratory infection.  During a 
February 2002 private audiological evaluation, the veteran 
reported that he worked as an EMT driver and had difficulty 
hearing the 2-way radio in some of the vehicles.  He also 
reported that he had recently been under the care of his ENT 
physician following the onset of bilateral tinnitus, 
"blocked" ears, and sore throat in November-December 2001.  
The examiner's impression was bilateral mild to moderate high 
frequency sensorineural hearing loss with excellent word 
recognition ability bilaterally; however, the specific 
audiometric findings were reported in graphic format.  

During the January 2005 hearing before RO personnel, the 
veteran asserted that his hearing loss had become worse over 
the years and he believed that bilateral hearing loss and 
tinnitus were caused by noise exposure during active service.  
He further explained that he developed a sore throat and ear 
infection during basic training in April 1962 and was denied 
to go on sick call at least 3 times, but was eventually 
transported to Fort Dix after speaking with his company 
commander.  He testified that he has experienced between 2 
and 4 ENT infections per year for the last 25 years.  He also 
stated that he worked as a retail manager in 5 states after 
his separation from service and was not sure whether he could 
obtain medical records prior to 1992.  The RO should attempt 
to obtain and associate with the claims file any additional 
private or VA treatment records prior to 1992 concerning the 
veteran's claimed bilateral hearing loss, tinnitus, and 
chronic ENT disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for bilateral hearing 
loss, tinnitus, and chronic ENT 
infections since 1966.  Of particular 
interest are private or VA treatment 
records prior to 1992.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
etiology of his present hearing loss.  
All indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post-service recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

In reviewing any pre-1967 hearing 
examinations, and in order to simplify 
data comparison, the examiner should 
convert the ASA standards to ISO-ANSI 
standards and explain the method used to 
facilitate this conversion.

Based on examination of the appellant, 
review of the claims folder, and applying 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
present hearing loss, tinnitus and 
chronic ENT infections are the results of 
events that occurred in ACDUTRA.  
Sustainable reasons and bases are to be 
included with the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the above development has been 
completed as best as possible and any 
additional development deemed necessary, 
the RO/AMC must adjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and 
chronic ENT infections with consideration 
of all applicable laws and regulations.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




